      Case 1:20-cv-09493-LTS-SDA Document 33 Filed 09/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          9/15/2021
 Ricardo Gil-Cabrera,

                                Plaintiffs,
                                                             1:20-cv-09493 (LTS) (SDA)
               -against-
                                                             ORDER
 Department of Corrections, et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       WHEREAS, on July 8, 2021, the Court issued an Order scheduling a telephone conference

for today, September 15, 2021 (see 7/8/2021 Order, ECF No. 32); and

       WHEREAS, due to an oversight, Defendants’ counsel did not make the necessary

arrangements for Plaintiff to participate in today’s conference; and

       WHEREAS, Plaintiff did not appear for today’s conference; and

       WHEREAS, the parties have not completed the discovery set forth in the Court’s July 8,

2021 Order.

       NOW, THEREFORE, it is hereby ORDERED as follows:

       1. The deadline for the completion of all discovery is extended until November 15, 2021.

           This extension applies to any discovery either side wishes to take, including an

           extension of time for Plaintiff to seek additional written discovery and/or for

           Defendants to take Plaintiff’s deposition.

       2. No later than November 22, 2021, Defendants shall confer with Plaintiff and file a joint

           letter indicating whether either side intends to file a dispositive motion and/or

           whether the parties would like the Court to schedule a settlement conference.
        Case 1:20-cv-09493-LTS-SDA Document 33 Filed 09/15/21 Page 2 of 2




        The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se

Plaintiff.

SO ORDERED.

DATED:         New York, New York
               September 15, 2021

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge




                                               2
